State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 5, 2015                     D-19-15
___________________________________

In the Matter of PAULUS H.
   CHAN, a Suspended                             MEMORANDUM AND ORDER
   Attorney.                                          ON MOTION

(Attorney Registration No. 2844579)
___________________________________


Calendar Date:   February 11, 2015

Before:   McCarthy, J.P., Egan Jr., Rose and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Anna E. Remet of counsel), for Committee on Professional
Standards.

                             __________


Per Curiam.

      Paulus H. Chan was admitted to practice by this Court in
1997 and was also admitted to practice in Connecticut that same
year, where he maintained an office for the practice of law. He
was also admitted to practice in Massachusetts in 1996. He was
suspended by this Court, effective October 4, 2009, due to his
failure to comply with the attorney registration requirements
(see Matter of Attorneys in Violation of Judiciary Law § 468–a,
65 AD3d 1447, 1453 [2009]), and such suspension remains in full
force and effect.

      By order entered September 12, 2014, the Connecticut
Superior Court, Judicial District of New Haven, imposed upon Chan
a 30-day period of suspension based upon Chan's failure to
safeguard client funds and his failure to produce ledgers of his
IOLTA account to Connecticut's Statewide Grievance Committee and
Office of Disciplinary Counsel. As a result of the discipline
imposed in Connecticut, the Committee on Professional Standards
                              -2-                D-19-15

moves for an order imposing discipline pursuant to this Court's
rules (see Rules of the App Div, 3d Dept [22 NYCRR] § 806.19).
Chan has not replied to the motion or otherwise raised any
available defenses (see Rules of the App Div, 3d Dept [22 NYCRR]
§ 806.19 [d]) and we, therefore, grant the Committee's motion.

      In determining the appropriate discipline, we note the
presence of several aggravating factors, including Chan's failure
to report his suspension in Connecticut in 2014, his default
herein and his failure to pay applicable registration payments in
this state since 2000. Having considered the nature of Chan's
misconduct and the consequent discipline imposed in Connecticut,
we conclude that Chan should be suspended from the practice of
law in this state for a period of 90 days (see e.g. Matter of
Kain, 64 AD3d 992, 993 [2009]). Said suspension will take effect
at such time as Chan applies for and is granted reinstatement
following his current suspension due to his attorney registration
delinquency (see Matter of Attorneys in Violation of Judiciary
Law § 468-a, 65 AD3d at 1453).

     McCarthy, J.P., Egan Jr., Rose and Devine, JJ., concur.




      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Paulus H. Chan is suspended from the practice
of law for a period of 90 days, effective at such time as Chan is
reinstated following his current suspension, and until further
order of this Court; and it is further

      ORDERED that, for the period of suspension, Paulus H. Chan
is commanded to desist and refrain from the practice of law in
any form, either as principal or as agent, clerk or employee of
another; and Chan is hereby forbidden to appear as an attorney or
counselor-at-law before any court, judge, justice, board,
commission or other public authority, or to give to another an
opinion as to the law or its application, or any advice in
relation thereto; and it is further
      ORDERED that Paulus H. Chan shall comply with the
provisions of this Court's rules regulating the conduct of
                              -3-                  D-19-15

suspended attorneys (see Rules of the App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court